DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a high pressure input port fluidly connected to the PTO; a main return port fluidly connected for returning hydraulic fluid to the PTO” (FIG 20 instead shows the ports fluidly connected to the hydraulic pump 26; it is believed that the PTO 28 is an actuator of the pump and not directly involved in the fluid connection) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are also objected to because Figs 10-20 have blurry lines and reference numbers/characters that are small and blurry. This makes them difficult to construe. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Claim Objections
Claims 1, 3, 6-7 and 19 are objected to because of the following informalities:
Claim 1, lines 13-14 recites “the product pump”. In light of earlier line 10 that recites “the product pump hydraulic motor”, “the product pump” is understood to be a typographical consistency error. In light of the specification/drawings, “the product pump” is understood to mean –the product pump hydraulic motor—to be consistent with line 10.
Claim 3 has a minor grammatical error in the form of “claim 2, in the second position”. Understood to mean –claim 2, wherein in the second position--.
Claim 6 recites “The manifold of claim 6”. This is understood to be a typographical consistency error. Understood as –The manifold of claim 5--.
Claim 7 recites “The manifold of claim 7”. This is understood to be a typographical consistency error. Understood as –The manifold of claim 6--.
Claim 19 has a minor grammatical error in the form of “wherein the block further comprises a product pump circuit gauge port and a hose reel circuit gauge port, and a main pressure relief”. Understood to mean --wherein the block further comprises a product pump circuit gauge port, a hose reel circuit gauge port, and a main pressure relief--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “wherein in the second position the hose reel control valve allows flow to all of its valve ports, thereby allowing for easier free spooling”. It is unclear what the metes and bounds of “easier” are. Furthermore, in light of claim 15 that recites “wherein in the second position the hose reel hydraulic motor allows free spooling”, it is unclear in scope if there is a feature, implicit or explicit, that makes the free spooling “easier”. In light of the specification/drawings, it is understood that removing “easier” would resolve this issue. 
Claim 20 recites “a high pressure input port fluidly connected to the PTO; a main return port fluidly connected for returning hydraulic fluid to the PTO”. This is obfuscated by the drawings, which (FIG 20) instead show the ports fluidly connected to the hydraulic pump 26. Contrary to the claim, it is believed that the PTO 28 is an actuator of the pump and not directly involved in the fluid connection. In light of the drawings/specification, and analogous recitations in claims 1 and 12, this limitation is interpreted instead as -- a high pressure input port fluidly connected to a hydraulic pump; a main return port fluidly connected for returning hydraulic fluid to the hydraulic pump--.
Claim 20 also recites “A vehicle, comprising…a product tank on the vehicle”. This presents an unclear status of the product tank (the product tank is both part of the vehicle and on the vehicle, which are mutually exclusive relationships). In light of the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darrow et al (US 20140257579) in view of Merth (US 9303662).

    PNG
    media_image1.png
    645
    1177
    media_image1.png
    Greyscale

Regarding claim 1, Darrow (FIG 2, annotated FIG 2x provided above and referred hereto) discloses “A manifold (hydraulic pipe circuit within 30 that connects 48, 64, and 100, 128) for a vehicle (via 32) for delivery of fluid product pumped (via 66) through a hose (92, via 72, 80, 86) having a hose reel (98) driven by a hydraulic motor (100), comprising…: a high pressure input port (pump 42 outlet “HPIP” 
Darrow is silent regarding “a block … [the product pump high pressure output port being fluidly connectable] through the block [to the high pressure input port] … [the product pump return port being fluidly connectable] through the block [to the main return port] … [at least one of the hose reel ports being fluidly connectable] through the block [to the high pressure input port]… [at least the other of the hose reel ports being fluidly connectable] through the block [to the main return port]… [a product pump control valve] housed in the block … [the product pump control valve being fluidly connected] within the block … [a hose reel control valve] housed in the block… [the hose reel control valve being fluidly connected] within the block [to enable hydraulic fluid flow] within the block…” In other words, Darrow schematically anticipates the fluid communications between the supply/destinations as claimed, but omits a block structure manifold and instead utilizes a series of piping manifold.
However, Merth (FIGs 1-9) teaches a hydraulic communication system (analogous to Darrow, shown in full in FIG 9) for regulating fluid from a pressurized supply 16, 18 to working loads 32, 34 (functionally analogous to the hydraulic motors of Darrow), and that it was known in the art of these systems to provide a manifold (analogous to piping in Darrow) in the form of a block 14 having associated openings (“ports”) to enable paths between the pressurized supply and working loads 
Therefore it would have been obvious, at the time of filing, to modify the manifold in the hydraulic system of Darrow to be a block manifold that includes paths therethrough and allows the valves to control fluid flow within said paths as taught by Merth, such that the combined system comprises “a block …[the product pump high pressure output port being fluidly connectable] through the block [to the high pressure input port] … [the product pump return port being fluidly connectable] through the block [to the main return port] … [at least one of the hose reel ports being fluidly connectable] through the block [to the high pressure input port]… [at least the other of the hose reel ports being fluidly connectable] through the block [to the main return port]… [a product pump control valve] housed in the block … [the product pump control valve being fluidly connected] within the block … [a hose reel control valve] housed in the block… [the hose reel control valve being fluidly connected] within the block [to enable hydraulic fluid flow] within the block…”, to provide a structure functionally analogous to what is already present in Darrow (hydraulic manifold) having the added benefits of being a central hub, for a more organized system, and being made of material that is “lightweight, easy to machine, corrosion-resistive, and cost effective for planned quantities (Merth Column 2 lines 43-47)”.

Regarding claim 10, Darrow is further silent regarding “wherein the block further comprises a product pump circuit gauge port and a hose reel circuit gauge port.”
	However, Merth (FIGs 1-9) further teaches the block, as already applied to the claim 1 rejection, comprising ports G2 (read on “gauge port”, as the claim only requires a port and “gauge” is only an intended use), each port corresponding to a respective workload (analogous to the product pump hydraulic motor flow path and hose reel hydraulic motor flow path).


Regarding claim 11, Merth, as already applied to claim 1, further teaches “wherein the block is formed of aluminum (Column 2 lines 43-47), having faces which are rectangular (see FIG 1), and further comprising mounting holes in the block (see FIG 1).” 

    PNG
    media_image1.png
    645
    1177
    media_image1.png
    Greyscale

Regarding claim 12, Darrow (FIG 2, annotated FIG 2x provided above and referred hereto) discloses “A vehicle carried (via 32) hydraulic circuit comprising: a hydraulic product pump (64, 66) for delivering product through a hose (92, via 72, 80, 86); a hose reel hydraulic motor (100) for winding and/or unwinding the hose on a hose reel (98; para 33; it is noted this paragraph refers to a different embodiment, however is analogous for this feature); a high pressure source of hydraulic fluid (flow from 42); and a control manifold (hydraulic pipe circuit within 30 that connects 48, 64, and 100, 128) 
Darrow is silent regarding “a block … [a product pump control valve] housed in the block … [a hose reel control valve] housed in the block”.
However, Merth (FIGs 1-9) teaches a hydraulic communication system (analogous to Darrow, shown in full in FIG 9) for regulating fluid from a pressurized supply 16, 18 to working loads 32, 34 (functionally analogous to the hydraulic motors of Darrow), and that it was known in the art of these systems to provide a manifold (analogous to piping in Darrow) in the form of a block 14 having associated openings (“ports”) to enable paths between the pressurized supply and working loads (schematically shown in FIG 9), wherein the block further accommodates and houses various valves (including but not limited to SV1, SVR, see FIG 8) in a manner that allows the valves to control fluid flow within the system (schematically shown in FIG 9). 
Therefore it would have been obvious, at the time of filing, to modify the manifold in the hydraulic system of Darrow to be a block manifold that includes paths therethrough and allows the valves to control fluid flow within said paths as taught by Merth, such that the combined system comprises “a block … [a product pump control valve]housed in the block … [a hose reel control valve] housed in the block”, to provide a structure functionally analogous to what is already present in Darrow (hydraulic manifold) having the added benefits of being a central hub, for a more organized system, and being made of material that is “lightweight, easy to machine, corrosion-resistive, and cost effective for planned quantities (Merth Column 2 lines 43-47)”.

Regarding claim 13, Darrow (FIG 2) discloses “wherein the high pressure source of hydraulic fluid comprises a PTO (18) driven by a vehicle engine (para 27).”

Regarding claim 19, Darrow/Merth, as applied to claim 12, further teach “wherein the block (as taught by Merth in the claim 12 rejection) further comprises … a main pressure relief (60 of Darrow).”
Darrow is further silent regarding “wherein the block further comprises a product pump circuit gauge port and a hose reel circuit gauge port.”
However, Merth (FIGs 1-9) further teaches the block, as already applied to the claim 1 rejection, comprising ports G2 (read on “gauge port”, as the claim only requires a port and “gauge” is only an intended use), each port corresponding to a respective workload (analogous to the product pump hydraulic motor flow path and hose reel hydraulic motor flow path).
	Therefore it would have been obvious, at the time of filing, to further modify the manifold of Darrow/Merth with “wherein the block further comprises a product pump circuit gauge port and a hose reel circuit gauge port”, as further taught by Merth, to provide ports that aid in the machining of the block (Column 4 lines 33-35), for ease of fabrication.

    PNG
    media_image1.png
    645
    1177
    media_image1.png
    Greyscale

Regarding claim 20 as best understood, Darrow (FIG 2, annotated FIG 2x provided above and referred hereto) discloses “A vehicle (system in FIG 2, which is a fluid system on a delivery vehicle) for delivering fluid product, comprising: an engine (22) for vehicle locomotion; a product tank (69) on the vehicle; a PTO (18) driven by the engine for pressurizing hydraulic fluid (via 42, para 28); a hydraulic product pump (64, 66) on the vehicle (entire system is on vehicle) for delivering product from the product tank through a hose (92, via 72, 80, 86); a hose reel (98) on the vehicle supporting the hose (hose wrapped around 
Darrow is silent regarding “a block … [a product pump control valve] housed in the block … [a hose reel control valve] housed in the block”.
However, Merth (FIGs 1-9) teaches a hydraulic communication system (analogous to Darrow, shown in full in FIG 9) for regulating fluid from a pressurized supply 16, 18 to working loads 32, 34 (functionally analogous to the hydraulic motors of Darrow), and that it was known in the art of these systems to provide a manifold (analogous to piping in Darrow) in the form of a block 14 having associated openings (“ports”) to enable paths between the pressurized supply and working loads (schematically shown in FIG 9), wherein the block further accommodates and houses various valves (including but not limited to SV1, SVR, see FIG 8) in a manner that allows the valves to control fluid flow within the system (schematically shown in FIG 9). 
Therefore it would have been obvious, at the time of filing, to modify the manifold in the hydraulic system of Darrow to be a block manifold that includes paths therethrough and allows the valves to control fluid flow within said paths as taught by Merth, such that the combined system comprises “a block … [a product pump control valve] housed in the block … [a hose reel control valve] housed in the block”, to provide a structure functionally analogous to what is already present in Darrow (hydraulic manifold) having the added benefits of being a central hub, for a more organized system, and being made of material that is “lightweight, easy to machine, corrosion-resistive, and cost effective for planned quantities (Merth Column 2 lines 43-47)”.

Claims 1, 4, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensley et al (US 7604183) in view of Merth.


    PNG
    media_image2.png
    498
    1036
    media_image2.png
    Greyscale

Regarding claim 1, Hensley (FIGs 6-10, along with annotated FIG 9x provided above and referred hereto) discloses “A manifold (hydraulic pipe circuit that connects 114, 80, and 125, 128) for a vehicle (see FIG 6) for delivery of fluid product pumped (via 120) through a hose (120 pumps fluid from 45, 48, to 52, see FIG 10) having a hose reel (50) driven by a hydraulic motor (128), comprising…: a high pressure input port (pump 82 outlet “HPIP” which runs to 36) for receiving high pressure input (from 82) of hydraulic fluid from a pressurizing source (82) on the vehicle (system is in vehicle, see FIG 6); a main return port (reservoir 114 inlet “MRP”) for returning hydraulic fluid to the pressurizing source (see communication in FIG 9); a product pump high pressure output port (inlet to 125 “PPHPOP”) for outputting high pressure hydraulic fluid flow to a product pump hydraulic motor (125) on the vehicle (system is on vehicle), the product pump high pressure output port being fluidly connectable … to the high pressure input port (ports connected in path through 104); a product pump return port (outlet of 125 “PPRP”) for receiving hydraulic fluid flow from the product pump (receives flow outbound from 125), the product pump return port being fluidly connectable … to the main return port (path from 125 goes up and to the right to 114 in FIG 9); and a first hose reel port (inlet to 128 “HRP1”) and a second hose reel port (outlet from 128 “HRP2”), the first and second hose reel ports useable in a hose reel 
Hensley is silent regarding “a block … [the product pump high pressure output port being fluidly connectable] through the block [to the high pressure input port] … [the product pump return port being fluidly connectable] through the block [to the main return port] … [at least one of the hose reel ports being fluidly connectable] through the block [to the high pressure input port]… [at least the other of the hose reel ports being fluidly connectable] through the block [to the main return port]… [a product pump control valve] housed in the block … [the product pump control valve being fluidly connected] within the 
However, Merth (FIGs 1-9) teaches a hydraulic communication system (analogous to Hensley, shown in full in FIG 9) for regulating fluid from a pressurized supply 16, 18 to working loads 32, 34 (functionally analogous to the hydraulic motors of Hensley), and that it was known in the art of these systems to provide a manifold (analogous to piping in Hensley) in the form of a block 14 having associated openings (“ports”) to enable paths between the pressurized supply and working loads (schematically shown in FIG 9), wherein the block further accommodates and houses various valves (including but not limited to SV1, SVR, see FIG 8) in a manner that allows the valves to control fluid flow within the system (schematically shown in FIG 9). 
Therefore it would have been obvious, at the time of filing, to modify the manifold in the hydraulic system of Hensley to be a block manifold that includes paths therethrough and allows the valves to control fluid flow within said paths as taught by Merth, such that the combined system comprises “a block …[the product pump high pressure output port being fluidly connectable] through the block [to the high pressure input port] … [the product pump return port being fluidly connectable] through the block [to the main return port] … [at least one of the hose reel ports being fluidly connectable] through the block [to the high pressure input port]… [at least the other of the hose reel ports being fluidly connectable] through the block [to the main return port]… [a product pump control valve] housed in the block … [the product pump control valve being fluidly connected] within the block … [a hose reel control valve] housed in the block… [the hose reel control valve being fluidly connected] within the block [to enable hydraulic fluid flow] within the block…”, to provide a structure functionally analogous to what is already present in Hensley (hydraulic manifold) having the added benefits of being 

Regarding claim 4, Hensley (FIG 8) further discloses “wherein the product pump control valve (104) and the hose reel control valve (106) are each solenoid-operated (evidenced by their named being solenoid) for control by an electric signal (see FIG 8).”

Regarding claim 10, Hensley is further silent regarding “wherein the block further comprises a product pump circuit gauge port and a hose reel circuit gauge port.”
	However, Merth (FIGs 1-9) further teaches the block, as already applied to the claim 1 rejection, comprising ports G2 (read on “gauge port”, as the claim only requires a port and “gauge” is only an intended use), each port corresponding to a respective workload (analogous to the product pump hydraulic motor flow path and hose reel hydraulic motor flow path).
	Therefore it would have been obvious, at the time of filing, to further modify the manifold of Hensley/Merth with “wherein the block further comprises a product pump circuit gauge port and a hose reel circuit gauge port”, as further taught by Merth, to provide ports that aid in the machining of the block (Column 4 lines 33-35), for ease of fabrication.

Regarding claim 11, Merth, as already applied to claim 1, further teaches “wherein the block is formed of aluminum (Column 2 lines 43-47), having faces which are rectangular (see FIG 1), and further comprising mounting holes in the block (see FIG 1).” 

    PNG
    media_image2.png
    498
    1036
    media_image2.png
    Greyscale

Regarding claim 12, Hensley  (FIGs 6-10, along with annotated FIG 9x provided above and referred hereto) discloses “A vehicle carried (see FIG 6) hydraulic circuit comprising: a hydraulic product pump (120, 125) for delivering product through a hose (120 pumps fluid from 45, 48, to 52, see FIG 10); a hose reel hydraulic motor (128) for winding and/or unwinding the hose on a hose reel (Column 4 lines 13-14); a high pressure source of hydraulic fluid (flow from 82); and a control manifold (hydraulic pipe circuit that connects 114, 80, and 125, 128) mountable on the vehicle (see FIG 6), the control manifold comprising: … a high pressure input port (“HPIP” ) fluidly connected to the high pressure source (see FIG 9x); a main return port (“MRP”) fluidly connected for returning hydraulic fluid to the high pressure source (via 114); a product pump high pressure output port (“PPHPOP”) fluidly connected to the hydraulic product pump (see FIG 9x) for outputting high pressure hydraulic fluid flow (by definition of being a pump outlet); a product pump return port (“PPRP”) fluidly connected to the hydraulic product pump (to 125) for receiving hydraulic fluid flow (downstream of 125); and a first hose reel port (“HRP1”) and a second hose reel port (“HRP2”), the first and second hose reel ports being fluidly connected to the hose reel hydraulic motor (see FIG 9); a product pump control valve (104) …, the product pump control valve having a first position (open position) wherein high pressure hydraulic fluid flows through the 
Hensley is silent regarding “a block … [a product pump control valve] housed in the block … [a hose reel control valve] housed in the block”.
However, Merth (FIGs 1-9) teaches a hydraulic communication system (analogous to Hensley, shown in full in FIG 9) for regulating fluid from a pressurized supply 16, 18 to working loads 32, 34 (functionally analogous to the hydraulic motors of Hensley), and that it was known in the art of these systems to provide a manifold (analogous to piping in Hensley) in the form of a block 14 having associated openings (“ports”) to enable paths between the pressurized supply and working loads (schematically shown in FIG 9), wherein the block further accommodates and houses various valves (including but not limited to SV1, SVR, see FIG 8) in a manner that allows the valves to control fluid flow within the system (schematically shown in FIG 9). 
Therefore it would have been obvious, at the time of filing, to modify the manifold in the hydraulic system of Hensley to be a block manifold that includes paths therethrough and allows the valves to control fluid flow within said paths as taught by Merth, such that the combined system comprises “a block … [a product pump control valve]housed in the block … [a hose reel control valve] housed in the block”, to provide a structure functionally analogous to what is already present in Hensley .

Allowable Subject Matter
Claims 2-3, 5-9, and 14-15, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, Darrow/Merth, the closest combination, are further silent regarding “wherein the hose reel control valve is a three position valve including a third position, wherein in the first position the first hose reel port is fluidly connected through the block to the high pressure input port and the second hose reel port is fluidly connected through the block to the main return port, and wherein in the third position the second hose reel port is fluidly connected through the block to the high pressure input port and the first hose reel port is fluidly connected through the block to the main return port, such that the hose reel can be driven for winding and driven for unwinding of the hose on its reel.” While not explicitly shown, Darrow necessitates a means to dispense or retract the hose 92 (para 33, different embodiment but analogous feature).
Bambauer (US 20180099837) (FIG 5A) teaches a hydraulically driven hose reel system having a pump 1110, valve 1140, and motor 1120 (system analogous to Darrow), 
While the deficiencies of Darrow/Merth taught in isolation by Bambauer, it would not be obvious to combine Bambauer into Darrow/Merth as it would require impermissible hindsight reasoning to make the specific structures compatible.
Claim 3 is also allowable by virtue of its dependency on claim 2.
Regarding claims 5 and 17, none of the art discloses the shared limitation of “further comprising a priority flow valve housed in the block, the priority flow valve for providing more high pressure flow through the block to product pump control valve than to the hose reel control valve…”.
It would not be obvious to modify Darrow/Merth or Hensley/Merth to teach this limitation, as it would require dramatic alterations to the manifold/block. Any motivation for doing so would be impermissible hindsight reasoning.
Claims 6-7 are allowable by virtue of their dependency on claim 5. Claim 18 is allowable by virtue of its dependency on claim 17.
Regarding claim 8, none of the art discloses “wherein the first hose reel port and the second hose reel port are smaller than the product pump high pressure output port and the product pump return port.” Merth instead shows the two output ports C1 and C2 being the same size.  
While a dimensional change per se could be obvious, it would not be obvious to modify Darrow/Merth or Hensley/Merth to teach this limitation, as selectively changing the size of only one of the ports (when they are designed to be equal) would be impermissible hindsight reasoning.
Claim 9 is allowable by virtue of its dependency on claim 8.
Regarding claim 14, none of the art discloses “wherein hydraulic lines between the first and second hose reel ports of the control manifold and the hose reel hydraulic motor have inner diameters of at least 3/8 inches, and wherein hydraulic lines from the 15product pump high pressure output port of the control manifold to the product pump and from the product pump to the product pump return port of the control manifold are larger than the hydraulic lines between the first and second hose reel ports of the control manifold and the hose reel hydraulic motor.”
Like in claim 8, while a dimensional change per se could be obvious, it would not be obvious to modify Darrow/Merth or Hensley/Merth to teach this limitation, as selectively changing/specifying the diameters of the lines (and likely the ports as well to match the lines) in different manners (such that one pair is bigger than the other) would be impermissible hindsight reasoning.
Regarding claim 15, Darrow/Merth, the closest combination, are further silent regarding “wherein the hose reel control valve is a three position valve including a third position, wherein in the first position the hose reel hydraulic motor winds the hose reel, wherein in the second position the hose reel hydraulic motor allows free spooling, and wherein in the third position the hose reel hydraulic motor unwinds the hose reel.” While not explicitly shown, Darrow necessitates a means to dispense or retract the hose 92 (para 33, different embodiment but analogous feature).
Bambauer (FIG 5A) teaches a hydraulically driven hose reel system having a pump 1110, three-position valves 1140, 1150, and motor 1120 (system analogous to Darrow), the valve 1140 controlling whether a hose reel rotates in forward/reverse direction, and the valve 1150 controlling whether the system operates multiple motors in series, parallel, or  free mode. In other words, the required features are accomplished 
Claim 16 is allowable by virtue of its dependency on claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reel drives are disclosed by Colleoni et al (US 20180282109) and Clark (US RE34488). Systems similar to the application are disclosed by Post (US 4576337), Kamikozuru (US 20040007286) and Schmidt et al (US RE34585).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/P.C.W/Examiner, Art Unit 3753                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753